DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 08/10/21 is acknowledged and papers submitted have been placed in the records.

Allowable Subject Matter
Claims 1, 4-6, 8-17, 19 and 21-22 are allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 

Re claims 1, 4-6, 8-15 and 21, the prior art discloses an optoelectronic device as generally recited in independent claim 1 (see for example previous claim 1 rejection). But the prior art either singly or in combination appears to fail to anticipate or render obvious such an optoelectronic device wherein the first insulator layer and the second insulator layer are arranged directly on the top side of the substrate, a first region of the first electrode is arranged directly on the first insulator layer and a second region of the first electrode is arranged on the second insulator layer, the first side of the organic semiconductor layer sequence is in direct contact with a side of the first electrode remote from the substrate.
 Re claims 16-17, 19 and 22, the prior art discloses an optoelectronic device as generally recited in independent claim 16 (see for example previous claim 16 rejection). But the prior art either singly or in combination appears to fail to anticipate or render obvious such an optoelectronic device wherein the first insulator layer and the second insulator layer are arranged directly on the top side of the substrate, a first region of the first electrode is arranged directly on the first insulator layer and a second region of the first electrode is arranged on the second insulator layer, the first side of the organic semiconductor layer sequence is in direct contact with a side of the first electrode remote from the substrate.

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041.  The examiner can normally be reached on M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899